In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 00-1569
MARGARET M. CARVER and RANDALL S. CARMEAN,
                                       Plaintiffs-Appellants,
                             v.

SHERIFF OF LASALLE COUNTY, ILLINOIS,
                                                  Defendant,
                            and

LASALLE COUNTY, ILLINOIS,
                                                    Appellee.
                       ____________
     Appeal from the United States District Court for the
       Northern District of Illinois, Eastern Division.
      No. 94 C 2240—Charles R. Norgle, Sr., Judge.
                       ____________
     ARGUED NOVEMBER 9, 2000—QUESTION CERTIFIED
        MARCH 15, 2001—DECIDED APRIL 9, 2003
                    ____________


 Before FAIRCHILD, EASTERBROOK, and MANION, Circuit
Judges.
  PER CURIAM. Margaret Carver and Randall Carmean
hold a federal judgment for $500,000 as the result of a
settlement in this case, which arises under 42 U.S.C. §1983
and Title VII of the Civil Rights Act of 1964. The settle-
ment was reached with the Sheriff of LaSalle County, in
2                                               No. 00-1569

his official capacity (for Title VII covers “employers” and
not agents). Because the Sheriff’s Office lacks funds to
pay the judgment, plaintiffs tried to collect from LaSalle
County, which denied any obligation.
  The district court agreed with the County’s position,
which left plaintiffs unable to collect their judgment. We
asked the Supreme Court of Illinois to determine who
is responsible for paying an official-capacity judgment
against an independently elected county officer. See Carver
v. Sheriff of LaSalle County, 243 F.3d 379 (7th Cir. 2001).
The Supreme Court of Illinois accepted the certification
and concluded:
    under Illinois law a sheriff, in his or her official
    capacity, has the authority to settle and compro-
    mise claims brought against the sheriff’s office.
    Because the office of the sheriff is funded by the
    county, the county is therefore required to pay a
    judgment entered against a sheriff’s office in an
    official capacity. We further hold that this conclu-
    sion is not affected by whether the case was settled
    or litigated.
Carver v. Sheriff of LaSalle County, 2003 Ill. LEXIS 13
at *1-2 (S. Ct. Ill. Feb. 6, 2003) (relying on 745 ILCS 10/9-
102 in conjunction with 55 ILCS 5/4-6003 and 5-1106).
  The Supreme Court of Illinois has our thanks for resolv-
ing this knotty and recurring question of state law. Its
answer implies an additional point of federal law: that a
county in Illinois is a necessary party in any suit seek-
ing damages from an independently elected county officer
(sheriff, assessor, clerk of court, and so on) in an official
capacity. See Fed. R. Civ. P. 17, 19. Because state law
requires the county to pay, federal law deems it an indis-
pensable party to the litigation. Plaintiffs’ complaint
did name LaSalle County as a defendant, but the County
sought and obtained dismissal. Having received from the
No. 00-1569                                              3

court exactly what it wanted, the County cannot com-
plain that, when the Sheriff settled the suit, it was in no
position to object. But in the future counties must be
named as parties and are entitled to remain in the suit, so
that they may veto improvident settlements proposed
(at their expense) by the independently elected officers.
  The judgment of the district court is vacated, and the
case is remanded for proceedings consistent with this
opinion and the conclusion of the state’s highest court.
If LaSalle County does not promptly satisfy the judg-
ment, the district judge should facilitate collection under
Fed. R. Civ. P. 69.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—4-9-03